Citation Nr: 1623208	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-45 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral corneal abrasion.

2.  Entitlement to service connection for a left hand disorder.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for gingivitis, status post bone graft.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for residuals of a hysterectomy/hysteroscopy, dysmenorrhea, and adhesions.

7.  Entitlement to an initial rating in excess of 10 percent for bilateral ingrown toenails.

8.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.

9.  Entitlement to an initial rating in excess of 10 percent for right great toe hallux valgus (bunion).

10.  Entitlement to an initial rating in excess of 10 percent for left great toe hallux valgus (bunion).

11.  Entitlement to an initial compensable rating for a surgical scar, status post right great toe bunionectomy.

12.  Entitlement to an initial compensable rating for a surgical scar, status post left great toe bunionectomy.

13.  Entitlement to an initial compensable rating for right thumb degenerative arthritis and tendonitis. 


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from July 1996 to March 1997 and from July 2003 to September 2007.  She also served in the District of Columbia Army National Guard, including the Active Guard Reserve (AGR).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In January 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence along with a waiver of Agency of Original Jurisdiction (AOJ) review.  See 38 C.F.R. § 20.1304(c) (2015).

After review of the claims file and the contentions of the Veteran, the Board has expanded the claim for service connection for PTSD to include other psychiatric disorders of record.  Accordingly, the issue has been recharacterized, as reflected on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (VA should construe claim for service connection based on reasonable expectations of non-expert claimant).

In the December 2008 rating decision, the RO granted service connection for bilateral ingrown toenails, bone spurs, bunions, and pes planus, and assigned an initial 10 percent rating.  The Veteran appealed that initial evaluation, and in a January 2015 rating decision, the RO granted separate ratings for bilateral pes planus, right great toe hallux valgus, left great toe hallux valgus, a right great toe bunionectomy scar, and a left great toe bunionectomy scar.  Accordingly, the Board has recharacterized the issues on appeal to reflect the separate evaluations.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The electronic folder in Virtual VA includes some additional documents that were not reviewed by the AOJ when the statement of the case (SOC) was issued in September 2010.  These documents include VA outpatient treatment records dated from September 2009 to June 2014.  The Veteran has not submitted a waiver of AOJ review with respect to these documents; however, the AOJ will have an opportunity to review this evidence on remand.

The issues of entitlement to service connection for an acquired psychiatric disorder and residuals of a hysterectomy, and entitlement to increased ratings for service-connected bilateral foot disabilities and a right thumb disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

During the January 2016 Board hearing, the Veteran indicated that she wanted to withdraw her appeal as to the issues of entitlement to service connection for bilateral corneal abrasion, a left hand disorder, sinusitis, and gingivitis.  



CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issues of entitlement to service connection for bilateral corneal abrasion, a left hand disorder, sinusitis, and gingivitis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the January 2016 Board hearing, the Veteran indicated that she wanted to withdraw her appeal as to the issues of entitlement to service connection for bilateral corneal abrasion, a left hand disorder, sinusitis, and gingivitis.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

The appeal as to the issues of entitlement to service connection for bilateral corneal abrasion, a left hand disorder, sinusitis, and gingivitis, is dismissed.  


REMAND

During the Board hearing, the Veteran indicated that she received treatment from VA, the Annapolis Vet Center, and Tricare at Walter Reed Army Medical Center and Fort Meade.  See Bd. Hrg. Tr. at 8, 19.  The claims file contains VA treatment records from the VA Maryland Health Care System dated from September 2008 to June 2014 and portions of the Veteran's treatment records from Walter Reed.  However, the claims file does not include any treatment records from the Annapolis Vet Center or Fort Meade.  Therefore, a remand is required to obtain these outstanding records.

The Veteran has asserted that she has PTSD related to events that occurred while serving as a military police officer in Afghanistan.  A September 2008 VA examiner diagnosed her with an adjustment disorder with mixed emotional features and indicated that the criteria for a diagnosis of PTSD were not met.  The Veteran's representative has since reported that she was diagnosed with PTSD at the Annapolis Vet Center in August 2015.  See Bd. Hrg. Tr. at 19.  Therefore, the Board finds that another VA examination is needed after the outstanding treatment records are secured.  

In addition, the Veteran has claimed entitlement to service connection for residuals of two surgeries that were performed to treat gynecological conditions.  The first surgery was performed in February 1996 and involved a dilation and curettage, hysteroscopy, and polypectomies.  The second surgery was performed in July 1997 and involved a total abdominal hysterectomy.  Hence, the first surgery occurred prior to the Veteran's first verified period of active duty from July 1996 to March 1997, and the second surgery occurred afterwards.  However, the Veteran has asserted that she was on Active Guard Reserve (AGR) status from 1988 until her retirement in 2007.  See Bd. Hrg. Tr. at 29.  

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007). 

Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.  

M21-1R, Part III, subpart ii, 6.3.c. notes that full-time National Guard service is considered ACDUTRA under 38 U.S.C.A. § 101(22)(C) if performed under 32 U.S.C. §§ 316 , 502, 503, 504, or 505.  This is so whether the individual is performing operational duty or undergoing training.  The section notes that operational duty includes Active Guard Reserves (AGR) and active duty support (ADS), which apply to Guard personnel as well as to Reservists serving in these capacities.  An additional note reflects that, since 1964, National Guard members have been assigned to full-time operational duty under 32 U.S.C. § 502(f) to provide full-time support to Guard components even though they are not activated.

Based on the foregoing, the Board finds that additional development is needed to verify the Veteran's military service, including any periods of ACDUTRA or full-time duty.

Finally, with respect to the Veteran's increased rating claims, the Board finds that additional examinations would be helpful in ascertaining the current severity and manifestations of her service-connected bilateral foot disabilities and right thumb disability.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should conduct the appropriate development to verify all periods of the Veteran's military service, including service in the District of Columbia Army National Guard and any Active Guard Reserve (AGR).  The AOJ should clearly delineate any periods of ACDUTRA, INACDUTRA, and full-time duty in 1996 and 1997.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her service-connected disabilities, to include through Tricare at Walter Reed Army Medical Center and Fort Meade.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.
	
The AOJ should also obtain any outstanding, relevant VA treatment records, including from the VA Maryland Health Care System dated prior to September 2008 and since to June 2014 and from the Annapolis Vet Center.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.

The Veteran has contended that her psychiatric disorder was incurred in or is otherwise related to her military service.  She has stated that, as a military police officer in Afghanistan, she saw coffins of fallen soldiers being loaded into aircraft on a weekly basis; was subjected to missile or rocket attacks; was constantly harassed as a woman; and escorted ambulances and injured children after a school was blown up.  

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, such as observable psychiatric symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The VA examiner should identify all current diagnoses of any acquired psychiatric disorder.  In doing so, the examiner should address the prior diagnosis and finding of an adjustment disorder.  

For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include symptomatology and events therein. 

In rendering this opinion, the examiner should consider the March 2007 post-deployment health reassessment showing that the Veteran complained of having nightmares about her experiences; trying to avoid thinking about her experiences; being constantly on guard, watchful, or easily started; feeling numb or detached from others, activities, or her surroundings; and a March 2007 service treatment record that indicated that she had PTSD concerns and required further medical evaluation.  

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of her service-connected bilateral ingrown toenails, bone spurs, bunions, bunionectomy scars, and pes planus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral foot disabilities under the rating criteria.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of her service-connected right thumb disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's right thumb disability under the rating criteria.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  If a VA examination or medical opinion is needed to make a determination on the Veteran's claim for residuals of a hysterectomy, one should be obtained.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


